J-S50029-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                       Appellee          :
                                         :
           v.                            :
                                         :
YVONNE ICAN BRADLEY,                     :
                                         :
                       Appellant         :     No. 305 WDA 2014


    Appeal from the Judgment of Sentence Entered February 13, 2014,
             In the Court of Common Pleas of Fayette County,
            Criminal Division, at No. CP-26-CR-0000112-2013.


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and ALLEN, JJ.

MEMORANDUM BY SHOGAN, J.:                        FILED OCTOBER 06, 2014

     Appellant, Yvonne Ican Bradley, appeals from the judgment of

sentence entered following her convictions of theft by deception, receiving

stolen property, forgery, and tampering with records. We affirm.

     The trial court summarized the factual history of this case as follows:

           In November, 2012, Officer John M. Kauer of the
     Uniontown P
     investigation of an unrelated matter when he learned that a gray
     GMC Yukon, stolen in Pittsburgh, might be present in Fayette
     County.

            The vehicle was reported stolen by Mrs. Paula Thorpe, to
     whom its title had recently been transferred.       Mrs. Thorpe
     testified that, on July 5, 2012, while searching Craigslist, she
     came across a 2007 GMC Yukon for sale. Mrs. Thorpe responded
     to the ad by email with her contact information. Within two
     hours, she received a phone call from an individual, identified as

     meet Jorry at the Uniontown Sunoco Station, at around 7:00
J-S50029-14




     who met the Thorpes at the Sunoco, and who called herself
     Michelle Jorry.

           [Appellant] informed the Thorpes that she was a home
     healthcare aid, which was believable because she wore scrubs
     and a tag identifying herself as Michelle Jorry. She claimed to
     have purchased the Yukon the year prior at an auto auction. Her
     asserted reason for selling the Yukon was that she had recently
     lost everything she owned in a fire and needed money. She
     claimed the title to the vehicle was new, the original having also
     been destroyed by the fire. [Appellant] indicated she would take


            In the dash compartment, Mrs. Thorpe noticed a window
     sticker of the type usually appearing in new vehicles. Using the
     VIN appearing on that sticker, she ran a Carfax report and
     contacted the DMV. Those sources returned results for a 2007
     GMC Yukon, and came up clear of any accidents or reports of
     theft. The next day, Mrs. Thorpe again met [Appellant] at the
     Sunoco, placing a $3,800.00 cash down payment. Mrs. Thorpe
     was able to get an additional $6,000.00 from her mother, for a
     total of $9,800.00, which [Appellant] accepted as final payment.

           After taking possession of the Yukon, Mrs. Thorpe removed

     from the dash compartment. She then took the title to a notary,
     Tina Dennis, to transfer the same. Mrs. Thorpe executed a bill of

     Sometime in late August, Mrs. Thorpe learned that Ms. Dennis
     could not transfer the title.

           Ms. Dennis testified that, in her opinion, the facts and
     circumstances of this case demonstrated that the title provided
     to Mrs. Thorpe was a fake. Ms. Dennis noted, the title bore the


           Following his meeting with Mrs. Thorpe, Officer Kauer ran

     VIN, having been recently transferred, returned to Mrs. Thorpe.
     The registration, however, indicated that the vehicle was indeed
     stolen and belonged to Jesse Virgin.


                                     -2-
J-S50029-14




            In May or June, 2012, Mr. Virgin posted the Yukon on
     Craigslist for $25,000.00. He received several calls from an
     individual interested in purchasing the vehicle. That person, who
                                                               for P&W
     foreign car dealership, of Pittsburgh, and asked Mr. Virgin to
     meet her there in the evening. Mr. Virgin identified [Appellant]
     as the person calling herself Audrey Merkel, and stated that he
     recognized her voice from the phone calls. [Appellant] handed
     Mr. Virgin a check for $25,000, at which time he handed her the
     keys. Mr. Virgin stated that the title could only be transferred
     after he used the money to pay off the loan on the vehicle.

           Maureen Lucas, the officer manager at P&W testified that,
     while Audrey Merkel was a real employee, [Appellant] was not
     Audrey Merkel. Though she had only seen [Appellant] one time
     at P&W, Ms. Lucas was able to identify her as a member of the
     cleaning staff. Around the end of June, Ms. Lucas became aware
     of an unauthorized check for $25,000, bearing forged signatures,

     was 7698 and was made out to Jesse Virgin. After speaking with
     Mr. Virgin, Ms. Lucas contacted the bank and the police.

           [Appellant] was arrested sometime later, during which
     time her purse was taken by Uniontown Police and transferred to
     Officer Jamie Holland. Officer Holland inventoried the bag and
     provided lengthy testimony of its contents.      Officer Holland
     catalogued, inter alia, $5,237.00 in cash, an identification card

     four USB flash drives.

           The flash drives were analyzed by PSP Trooper Donald
     Lucas. Trooper Lucas is a member of the Bureau of Criminal
     Investigation, computer crimes unit, and was recognized as an
     expert in the field of forensic analysis of digital devices. His
     investigation uncovered twenty-two files, all of which were
     converted to twenty-four image printouts.        Those printouts
     depicted, in relevant p


     notarial seal for Maryann Maiolo; (5) a blank back page of a
     Pennsylvania vehicle titl


                                    -3-
J-S50029-14



       notarial seal; and, (6) an image matching the image that
       appeared on the badge [Appellant] wore while meeting the
       Thorpes.

            Trooper Lucas opined that many of the noted documents
       bore clear evidence of electronic forgery or were formatted in
       ways that would make forgery a relatively simple task.

Trial Court Opinion, at 2-6.

       Following a jury trial, Appellant was found guilty of theft by deception,

receiving stolen property, forgery, and tampering with records. No post-trial

or post-sentence motions were filed. Appellant filed this timely appeal and,

pursuant to court order, filed a Pa.R.A.P. 1925(b) statement.

       Appellant presents the following issues for our review:

       1.    Did the court err when it failed to grant Appella
       motions for mistrial based upon the Commonwealth introducing
       evidence of other crimes, specifically the reference to checks
       possibly stolen from P & W Motors?

       2.
       motions for judgment of acquittal as to the forgery and
       tampering with documents charges.       Specifically, that the
       Commonwealth did not prove beyond a reasonable doubt that
       Appellant forged or tampered with the documents in the instant
       case?

       3.   Did the Commonwealth fail to establish Appell
       beyond a reasonable doubt that Appellant was the person that
       purchased the vehicle from Mr. Virgin or had ever been to P & W
       Motors?



       Appellant first asserts that the trial court erred when it failed to grant

Appe


                                        -4-
J-S50029-14



           It is well-
      a motion for a mistrial is limited to determining whether the trial

      an error of judgment, but if in reaching a conclusion the law is
      overridden or misapplied, or the judgment exercised is
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-

      is of such a nature that its unavoidable effect is to deprive the
      defendant of a fair trial by preventing the jury from weighing
                                                                   here
      cautionary instructions are adequate to overcome prejudice.

Commonwealth v. Chamberlain, 30 A.3d 381, 422 (Pa. 2011) (internal

citations omitted).

      Appellant argues that the trial court erred in denying her motion for a

mistrial based on the prosecu




because she was not charged with theft of the checks or receiving stolen

property for the checks, such thefts should not have been referenced as they

constitute prior uncharged bad acts.    Id. at 10-11.     Appellant claims that

evidence of the stolen checks did not relate to the crimes charged. Id. at

11.

      A review of the record reflects that Appellant made a motion for

                                                                            -8.



statement.      Id.   at   7.     Instead,   a   simple    notation   indicates:


                                       -5-
J-S50029-14



                                                                 Id. Following

that notation is a discussion among the attorneys and the trial court as to

what was actually said in referencing those stolen checks, indicating that

there was some uncertainty or disagreement as to the specific statements

made to the jury. Id. at 7-8.



we have no way of knowing what the prosecutor actually said during her

opening statement. In addressing a lack of notes of testimony necessary for

appellate review, our Supreme Court has stated the following:

     Rule 1911(a) of the Pennsylvania Rules of Appellate Procedure

     required under this chapter in the manner and make any
     necessary payment or deposit therefor in the amount and within
     the time prescribed by Rules 5000.1 et seq. of the Pennsylvania

     a party is indigent, and is entitled to taxpayer-provided
     transcripts or portions of the record, he will not be assessed
     costs. But, that does not absolve the appellant and his lawyer of
     his obligation to identify and order that which he deems
     necessary to prosecute his appeal. The plain terms of the Rules
     contemplate that the parties, who are in the best position to
     know what they actually need for appeal, are responsible to take
     affirmative actions to secure transcripts and other parts of the
     record. See, e.g., Commonwealth v. Steward, 775 A.2d
     819, 833 (Pa. Super. 2001) (noting that it was not the
     responsibility of the trial court to order the notes of transcript of

     plain that it is the responsibility of the Appellant to order all

     Commonwealth v. Peifer, 730 A.2d 489, 492 n. 3 (Pa. Super.
     1999) (explaining that it is the responsibility of the appellant and
     not the court to provide a complete record for review, including
     any necessary transcripts).


                                      -6-
J-S50029-14




Commonwealth v. Lesko, 15 A.3d 345, 410 (Pa. 2011).

      In Steward, this Court was presented with an instance, similar to that



                     was based on the substance of that closing statement.

Steward, 775 A.2d at 833. We explained that although counsel requested

transcripts, he did not specifically order a transcript of the closing

arguments.    Id. at 833-834.     As a result, the court reporter did not

automatically transcribe those arguments because, under our rules of

judicial administration, he was under no obligation to do so.    Id. at 834;

See also

... shall be recorded, but

Without a transcription of the closing statement, this Court concluded it was



Steward, 775 A.2d at 835.

      In the case sub judice, Appel




that the trial court abused its discretion in denying her motion for mistrial.

Rule 1911 makes it abundantly plain that it is the responsibility of the

appellant to order all transcripts necessary to the disposition of his appeal.

Commonwealth v. Reed, 971 A.2d 1216, 1219 (Pa. 2009) (stating that


                                      -7-
J-S50029-14



                           to ensure that the certified record is complete for



necessary to the disposition of her claim, and as a result, we are precluded
                                            1



     We also note that although Appellant was permitted to proceed in

forma pauperis

and order that which she deemed necessary to prosecute her appeal.

Lesko, 15 A.3d at 410. Because Appellant has failed to provide us with the



statements unfairly prejudiced her, we are constrained to conclude that this

issue is waived.   Steward, 775 A.2d at 835 (

record provides sufficient information to conduct a meaningful review



     Appellant next argues that the Commonwealth failed to prove beyond

a reasonable doubt that Appellant forged or tampered with the documents in




1
  We also note that the record reflects no attempt by Appellant to include a
statement pursuant to Pa.R.A.P. 1923 (providing that where no report of the
evidence or proceedings at a hearing or trial was made, or if a transcript is
                                                    may be satisfied through
a statement in absence of transcript procedures). We are mindful, however,
that a statement pursuant to Pa.R.A.P. 1923 may not have been sufficient
under the facts of this case given that the specific statements made by the
prosecutor, in the presence of the jury, would be necessary to review the
claim in this case.

                                      -8-
J-S50029-14



Commonwealth established only that Appellant was in possession of a flash

drive that contained altered documents, but failed to present any evidence

that Appellant was the individual who had altered or created these

documents.    Id.



these charges. Id. at 13. Appellant asserts that the trial court erred when

it failed to grant that motion. Id.



evidence to sustain a conviction on a particular charge, and is granted only

in cases in which the Commonwealth has failed to carry its burden regarding

                Commonwealth v. Foster, 33 A.3d 632, 635 (Pa. Super.

2011).    Our standard of review when considering a challenge to the

sufficiency of the evidence is well settled:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.   In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defen                                          -finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proof or proving every element of the crime beyond a reasonable
      doubt by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and


                                        -9-
J-S50029-14



     all evidence actually received must be considered. Finally, the
     trier of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Lehman, 820 A.2d 766, 772 (Pa. Super. 2003).

     Appellant was convicted of forgery, as defined at 18 Pa.C.S. §

4101(a)(2):

     § 4101. Forgery

     (a) Offense defined.--A person is guilty of forgery if, with
     intent to defraud or injure anyone, or with knowledge that he is
     facilitating a fraud or injury to be perpetrated by anyone, the
     actor:

                                   ***

           (2) makes, completes, executes, authenticates,
           issues or transfers any writing so that it purports to
           be the act of another who did not authorize that act,
           or to have been executed at a time or place or in a
           numbered sequence other than was in fact the case,
           or to be a copy of an original when no such original
           existed;

18 Pa.C.S. § 4101(a)(2).

     Appellant was also convicted of tampering with records, as defined at

18 Pa.C.S. § 4104(a):

     § 4104. Tampering with records or identification

     (a) Writings.--A person commits a misdemeanor of the first
     degree if, knowing that he has no privilege to do so, he falsifies,
     destroys, removes or conceals any writing or record, or
     distinguishing mark or brand or other identification with intent to
     deceive or injure anyone or to conceal any wrongdoing.




                                     -10-
J-S50029-14



18 Pa.C.S. §4104(a).

       With regard to the charge for forgery, the evidence of record supports

the conclusion that Appellant, with the intent to defraud, executed the

unauthorized check from P&W Motors and presented it to Jesse Virgin for

purposes of obtaining the GMC Yukon. N.T., 2/3/14, at 17, 20. By doing so,

Appellant purported to be an agent of P&W Motors and acted on its behalf

when she did not have the authority to do so. Id. at 83-84. Viewing the

evidence admitted at trial in the light most favorable to the Commonwealth,

we conclude that the Commonwealth produced evidence sufficient to

establish beyond a reasonable doubt that Appellant was guilty of forgery.



       Again viewing the evidence in the light most favorable to the

Commonwealth, we also conclude that the Commonwealth produced

evidence sufficient to establish the elements of tampering with records

beyond a reasonable doubt.          The evidence established that Appellant

presented herself to the Thorpes as Michelle Jorry and provided the Thorpes

with a falsified Pennsylvania certificate of title for the vehicle, indicating that

Michelle Jorry had title to the vehicle. N.T., 2/3/14, at 58, 111, 120-122,

126.    This falsified document was included on the flash drive found on

                                                                       -141, 145,

149.




                                        -11-
J-S50029-14



      Appellant contends that such evidence was insufficient to establish

that Appellant altered the documents. Appell

The fact that no evidence was produced showing specifically that Appellant

was the individual who had created those documents, does not render the

                                                                            ct

involvement with the altered record, specifically her providing the fake title

to Mrs. Thorpe. Additionally, these altered documents were found on a flash



jury to determine that it was Appellant who had altered these records. The

Commonwealth may establish elements of a crime by wholly circumstantial

evidence. Lehman, 820 A.2d at 772. As such, the trial court did not err in



      In her final argument, Appellant maintains that the Commonwealth

failed to establish beyond a reasonable doubt that she was the person who

purchased the vehicle from Mr. Virgin, or had ever been to P&W Motors.

                                                     rgin was able to identify

her as the individual who bought the car only after seeing her identified as



Id.

      Jesse Virgin testified that he had posted his 2007 GMC Yukon on

Craigslist for sale for $25,000.00, which was based on the Kelly Bluebook




                                      -12-
J-S50029-14



value.   N.T., 2/3/14, at 10, 12.   He received approximately three or four

phone calls from a single individual, who was inquiring about the vehicle and

trying to set up a time to see the vehicle. Id. at 13. The individual inquiring

about the purchase of the vehicle identified herself as Audrey Merkel and

indicated that she worked for P&W Motors dealership.       Id. at 16-17.    The

individual made plans for Mr. Virgin to meet her at P&W Motors for the sale

of the vehicle. Id. at 16. He testified that the voice of the person that he

met at P&W Motors matched the voice of the individual with whom he spoke

on the phone. Id. at 14. Appellant, identifying herself as Audrey Merkel,

presented M

Id. at 20.    At trial, Mr. Virgin identified Appellant as the person who had

purchased his GMC Yukon at P&W Motors. Id. at 19.

                                                                           prove

beyond a reasonable doubt that Appellant was the individual who sold the

car to Mr. Virgin to be unpersuasive.         In his testimony, Mr. Virgin

unwaveringly identified Appellant as the woman who had purchased his

vehicle. On cross-examination he stated that he spent approximately ten-

to-fifteen minutes with her during this exchange and confirmed that

Appellant was the woman he met at P&W Motors. N.T. 2/3/14, at 24. Thus,

there was sufficient evidence upon which the jury could determine that

Appellant




                                      -13-
J-S50029-14



      Similarly, Appellant argues that there was insufficient evidence to

establish beyond a reasonable doubt that Appellant was the individual who

Ms. Lucas saw at the dealership. Ms. Lucas, Office Manager for P&W Motors,

testified to having seen Appellant at the dealership on one prior occasion.

N.T., 2/3/14, at 29.      Ms. Lucas stated that Appellant had worked for a

cleaning company that P&W Motors had employed, and that she saw

Appellant on a Friday evening as Ms. Lucas was leaving the dealership. Id.

      Proof that Ms. Lucas saw Appellant at the dealership was not

necessary, in and of itself, to satisfy the elements of the crimes with which

Appellant was charged.        Such testimony, however, was circumstantial

evidence that the jury could rely upon in making a fact determination as to



that the Commonwealth did not meet its burden of proof with regard to

identifying Appellant as the actor in this case.

      Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/06/2014




                                       -14-